Citation Nr: 0335031	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder manifested by numbness and tingling in the hands and 
arms, claimed as being due to an undiagnosed illness.  

2.  Entitlement to service connection for a back disorder, 
claimed as being due to an undiagnosed illness.  

3.  Entitlement to service connection for fatigue, claimed as 
being due to an undiagnosed illness.  

4.  Entitlement to service connection for mycoplasma, claimed 
as being due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1983 
to July 1991, including service in South West Asia from 
October 1990 to April 1991 .  

A March 1996 rating decision by the Department of Veterans 
Affairs (VA) Cleveland, Ohio, Regional Office (RO) denied 
service connection for a disorder manifested by numbness and 
tingling in the hands and arms due to an undiagnosed illness, 
and the appellant was sent notification of that decision 
later in March 1996.  In January 1998, the RO determined that 
because the March 1996 notification letter had been returned 
as undeliverable the appellant had not received proper 
notification of the March 1996 rating decision.  
Consequently, the RO reissued the notification letter of the 
March 1996 rating decision to the appellant in January 1998.  
A March 1998 rating decision again denied service connection 
for a disorder manifested by numbness and tingling in the 
hands and arms due to an undiagnosed illness, and the veteran 
was notified of the determination later that same month.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision by the RO.  


FINDINGS OF FACT

1.  A March 1998 rating decision denied service connection 
for a disorder manifested by numbness and tingling in the 
hands and arms due to an undiagnosed illness, and the 
appellant did not file an appeal of the decision within one 
year after receiving notification of the decision in March 
1998.  

2.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a disorder manifested by numbness 
and tingling in the hands and arms due to an undiagnosed 
illness has been submitted since the March 1998 rating 
decision.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied service 
connection for a disorder manifested by numbness and tingling 
in the hands and arms due to an undiagnosed illness is final.  
38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302 
(1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence regarding the issue of service 
connection for a disorder manifested by numbness and tingling 
in the hands and arms due to an undiagnosed illness has been 
submitted since the March 1998 rating decision, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim for service connection for a disorder 
manifested by numbness and tingling in the hands and arms due 
to an undiagnosed illness.  This is so because the Board is 
taking action favorable to the appellant by reopening his 
claim of entitlement to service connection for a disorder 
manifested by numbness and tingling in the hands and arms due 
to an undiagnosed illness, and a decision at this point poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

When a claimant requests that a claim be reopened after an 
unappealed rating decision and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if, it is, whether it provides 
a basis for allowing the claim.  An adverse determination as 
to either question is appealable.  Should new and material 
evidence be presented or secured with respect to a claim that 
has been previously disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5103(A)(f), 5108, 7105(c); 38 C.F.R. 
§ 20.1100.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the new evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.  

The appellant asserts that he has a disorder manifested by 
numbness and tingling in the hands and arms due to an 
undiagnosed illness that is related to his military service 
in Southwest Asia during the Persian Gulf War.  

Service connection was denied for a disorder manifested by 
numbness and tingling in the hands and arms due to an 
undiagnosed illness by a March 1998 rating decision, which is 
final.  See 38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 
20.302 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1100 (2003).  Therefore, the Board must 
determine whether new and material evidence has been received 
subsequent to the March 1998 rating decision sufficient to 
reopen the claim.  

The March 1998 rating decision denied service connection for 
a disorder manifested by numbness and tingling in the hands 
and arms due to an undiagnosed illness on the basis that the 
veteran did not have a chronic undiagnosed illness that was 
related to service.  

The evidence submitted since the March 1998 rating decision 
includes the following: the report of a June 2000 VA 
neurological examination that noted the appellant's 
presentation and findings were indicative of carpal tunnel 
syndrome; the report of a July electromyography that noted an 
abnormal study, with findings considered to be suggestive of 
bilateral carpal tunnel syndrome; the transcript of a Travel 
Board hearing where the appellant and his spouse testified 
about his history and problems involving numbness and 
weakness in his upper extremities; and the report of a June 
2003 examination performed by a private physician who noted 
in his diagnoses that the appellant had symptoms that were 
consistent with Gulf War Syndrome.  

The Board finds the June 2003 private medical opinion and the 
testimony provided by the appellant and his spouse at the May 
2003 Travel Board hearing about his history and problems with 
numbness and tingling in his hands and arms, submitted since 
the March 1998 rating decision, constitute new evidence, in 
that the medical opinion identifying the appellant with 
symptoms consistent with Gulf War Syndrome and the 
information provided by the appellant and his spouse at the 
May 2003 hearing have not been previously considered.  
Moreover, the Board finds this evidence to be material 
because the June 2003 medical opinion links pertinent 
symptomatology to his Persian Gulf service.  This evidence 
must be considered to fairly adjudicate the claim.  
Accordingly, the Board reopens the claim of entitlement to 
service connection for a disorder manifested by numbness and 
tingling in the hands and arms due to an undiagnosed illness, 
on the basis that the appellant has submitted new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105; 
38 C.F.R. § 3.156.  However, the Board believes that 
additional evidence must be obtained before it can render a 
decision regarding the claim.  To decide the claim on the 
merits at this time would be prejudicial to the appellant.  
Bernard, 4 Vet. App. 384.  




ORDER

To the extent that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a disorder manifested by numbness and tingling 
in the hands and arms due to an undiagnosed illness, the 
appeal is granted.


REMAND

Under the VCAA, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Additionally, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

Following the RO's last review of the appellant's claims, in 
August 2002, he submitted medical evidence to the Board that 
is pertinent to his claims.  The Board notes that since the 
RO's August 2002 review, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which 
permitted the Board to provide the notice required by 
38 U.S.C. § 5103(a) and § 3.159(b)(1) and provided the 
appellant not less than 30 days to respond to the notice), 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F3d 1339 
(Fed. Cir. 2003) (hereinafter DAV).  

Consequently, the RO must review the evidence received by the 
Board since August 2002 and adjudicate the claims considering 
the newly obtained evidence, as well as evidence previously 
of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affair , 345 
F.3d 1334 (Fed. Cir. 2003), (hereinafter PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one it reached in DAV, finding that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  

It is noted that the appellant indicated at his May 2003 
Travel Board hearing that he felt the service medical records 
currently associated with his claims file were incomplete.  
He also indicated in a May 2003 statement that had received 
treatment from a chiropractor; however, those records are not 
shown to be of record.  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the claims of entitlement to service connection 
for a disorder manifested by numbness and tingling in the 
hands and arms, a back disorder, fatigue, and mycoplasma, 
each claimed as being due to an undiagnosed illness, are 
remanded for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence he must furnish.  

2.  The RO should contact the appellant 
and request that he provide any necessary 
authorization and the name and address of 
the chiropractor that has recently 
treated him for pertinent disability.  
The RO should obtain copies of all 
treatment records for the appellant and 
associate them with the claims file.  

3.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Mo. and request all service medical 
records pertaining to the appellant that 
are on file there.  If no such records 
are found, that fact should be noted by 
the National Personnel Records Center.  

4.  The appellant should be afforded a VA 
examination for the purpose of 
determining the nature of any disorder 
involving numbness and tingling in the 
hands and arms, back, fatigue and/or 
mycoplasma.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner(s) prior to 
the examination.  All indicated studies 
should be performed.  The examiner should 
be requested to identify all pertinent 
disabilities present and should reconcile 
any diagnoses with those in the July 1997 
and June 2000 VA neurological 
examinations and the June 2003 
examination by a private physician.  The 
examiner should also be requested to 
present all opinions and findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  

5.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for numbness and 
tingling in the hands and arms, a back 
disorder, fatigue, and mycoplasma, each 
claimed as being due to an undiagnosed 
illness, taking into consideration the 
evidence submitted to the Board by the 
appellant (private medical records), all 
evidence obtained as a result of this 
remand, and the evidence previously of 
record.  If the any of the benefits 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board.  

No action is required of the appellant until he is notified 
by the RO; however, he is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



